Citation Nr: 1546336	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disability, claimed as basal cell carcinoma, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2013, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claim (Court) . In October 2014, the parties filed a joint motion for remand (JMR) with the Court, following which the Court issued an Order vacating the Board's July 2013 decision. The case was returned to the Board for action consistent with the JMR.

In February 2015, the Board remanded the issues on appeal for further evidentiary development of requesting outstanding post-service treatment records and to obtain VA examinations for the Veteran's disabilities.  These actions have not been completed.

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2015 remand directive, the AOJ was asked to perform the following: (1) confirm whether the Veteran had service in the Republic of Vietnam; (2) ask the Veteran to identify the medical professionals that may have linked his current skin cancer to Agent Orange (or any other herbicidal agent) and obtain any treatment records from the professionals identified by the Veteran; 
(3) provide the Veteran with VA examinations to assist in determining the etiology of his claimed skin disorder and hearing loss; and (4) readjudicate the claims in a supplemental statement of the case.  

A review of the evidence of record (to include VBMS and Virtual VA) shows that the AOJ sent the Veteran a letter in April 2015 requesting evidence that he was physically in Vietnam or its inland waterways.  The AOJ's letter also noted that VA had requested verification of exposure to Agent Orange.  In an April 2015 written statement, the Veteran reported that he was in Vietnam from August 12, 1968 to August 13, 1969 and was "very much exposed to Agent Orange."

The Veteran's military personnel records were obtained and they confirm that the Veteran served in the Republic of Vietnam.  See DD Form 1299.  The Veteran's DD Form 214 also shows that the Veteran had one year or foreign service and he received the Vietnam service medal and the Vietnam campaign medal.  Accordingly, as the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides, to include Agent Orange, during service.  

However, it does not appear that any further development has been conducted in accordance with the Board's February 2015 remand.  Specifically, the Veteran was not sent a letter asking him to identify the medical professionals that may have linked his current skin cancer to Agent Orange.  The record does not indicate that the Veteran was scheduled for VA skin or audiological examinations.  Finally, the AOJ did not readjudicate the claims in a supplemental statement of the case.  For these reasons, the Board finds that another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand). 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the medical professionals that may have linked his current skin cancer to Agent Orange (or any other herbicidal agent).  Thereafter, the AOJ, with any assistance required of the Veteran, should seek to obtain any treatment records from the professionals identified by the Veteran.

2.  Once the development requested above is complete to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the nature and etiology of his claimed skin condition, to include basal cell carcinoma.  The Veteran should be given appropriate notice of the scheduled examination and documentation of this should be place in the claims file.  The claims file must be made available to the examiner in connection with the examination.  
The examiner should then provide the following:

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's skin disorder, to include basal cell carcinoma, is related to service, to include the verified in-service exposure to herbicides (Agent Orange).  The examiner is also asked to address the Veteran's contention that he had significant sun exposure during active duty. 

The examiner is asked to provide a complete rationale for all opinions expressed. 

3.  Schedule the Veteran for appropriate VA examination for bilateral hearing loss.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  The examiner should then address the following:

(a)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's bilateral hearing loss disability was incurred in or is otherwise related to service?

(b)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's bilateral hearing loss disability is caused or aggravated by his service-connected tinnitus disability?

The examiner is requested to specifically address all audiograms of record, include the VA May 2011 audiogram.

Note: "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

(c)  If the VA examiner finds that the Veteran's hearing loss is aggravated (permanently worsened) by tinnitus, the examiner should indicate, to the extent possible, the degree of disability over and above the degree of disability that would exist without the aggravation caused by the tinnitus.

The examiner should provide a complete rationale for any opinion provided.

5.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




